DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2021 has been entered.
 Response to Amendment
In response to the amendment received May 19, 2021:
Claims 1, 4 and 6-13 are pending. Claims 2-3 and 5 have been cancelled as per applicant’s request.
The core of the previous prior art rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
A new 112 rejection has been made below in light of the amendment.
The nonstatutory double patenting rejections have been withdrawn in light of the amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 4 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In Claim 1, “a ratio of a sum of units represented by Chemical Formulae 2 and 6 with respect to a sum of units represented by Chemical Formulae 1, 2, 5 and 6 in the acryl-based copolymer is about 0.5 to about 1.0” is considered new matter. In the instant specification, paragraphs 0047-0051 provide support for the ratio of a sum of units represented by Chemical Formulae 2 and 6 with respect to a sum of units represented by alkali metal substituted groups (chemical formulae 2 and 6, k+n in paragraph 0051), chemical formula 1 or “l” in paragraph 0048 and the cyano containing group or “m” in paragraph 0048, without mention of Chemical Formula 5. Thus, the new claim language involving the ratio of a sum including Chemical Formula 5 and not taking the cyano group (or “m”, paragraph 0048) into account is considered new matter. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7. 	Claims 1, 4 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent 9,023,505) in view of Matsumoto et al. (US 2014/0045031), Park et al. (US 2016/0149189) and Ohkubo et al. (WO 2017/029813). The U.S. version of Ohkubo et al. (US 2018/0233728) is used as the English translation and is referenced below.
8.	Regarding Claim 1, Kim et al. teaches a separator (Fig. 1, #10) for an electrochemical device such as a secondary battery (i.e. rechargeable battery) (Col. 1, lines 17-18), where the separator comprises a porous substrate (Fig. 1, #1) and a porous coating layer (i.e. heat resistance layer) formed of inorganic particles (Fig. 1, #3) and a binder polymer (Fig. 1, #5) on a surface of the porous substrate (Col. 12, lines 11-16) (i.e. a porous substrate and a heat resistance layer on at least one surface of the porous substrate), wherein the binder polymer includes acryl-based copolymer (Col. 2, lines 56-57) (i.e. the heat resistance layer comprises an acryl-based copolymer) and the binder polymer also may include cyanoethyl polyvinylalcohol (Col 4., lines 5-6) (i.e. the heat resistance layer comprises a polyvinyl alcohol-based polymer).
Kim et al. does teach inorganic particles in the porous coating layer (Col. 4, lines 8-33).
Kim et al. does not teach the porous coating layer (i.e. heat resistance layer) comprising a sheet-shaped inorganic particle.

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.  See MPEP §2144.05(I). 
The substitution of the inorganic particles as taught by Matsumoto et al., for the inorganic particles of Kim et al. would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the inorganic particles as taught by Matsumoto et al., for the inorganic particles of Kim et al., as the substitution would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 
Kim et al. further teaches the acryl-based copolymer including (meth)acrylate (Col. 2, lines 56-66), (meth)acrylic acid (Col. 3, lines 33-34), (meth)acrylonitrile (Col. 3, line 30) (i.e. a cyano group-containing unit) and 2-acryloamido-2-methylpropane sulfonic acid (Col. 3, line 18) (i.e. a sulfonate group-containing unit), where the acryl-based copolymer monomer unit derived from (meth)acrylic acid (Col. 3, lines 33-34), and 2-acryloamido-2-methylpropane sulfonic acid (Col. 3, line 18) (i.e. a sulfonate group) (i.e. Chemical Formula 7, where f= 1 and L8 = C1 alkylene, e = 1 and L7 = -C(=O)NH-, and R7 is a hydrogen atom), wherein the second monomer (which is the cited (meth)acrylonitrile, or cyano group-containing unit) is 30 to 60 parts by weight (Col 3., line 1-2, line 30), (i.e. 30 to 60 mass%) which would be expected to overlap (when converting mass% to mol% with the cited sulfonate group-containing unit (which has a molar mass of about 207 g/mol), a (meth)acrylic acid (with a molar mass of about 86 g/mol), and a (meth)acrylonitrile (with a molar mass of about 67 g/mol, cyano group-containing unit), the mol% for the cyano group containing unit would be expected to be a little higher than 30-60% (the mass%) and thus still be expected to overlap with (or be close to)  the range of the instant claim. In the case where the claimed ranges “overlap prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).  Also, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See MPEP §2144.05(I).	
Furthermore, Kim et al. teaches the content of the first monomer unit (i.e. the (meth)acrylic acid) and the second monomer (i.e. the sulfonate group-containing unit) are amounts used to optimize the packing density of the layer and adhesive strength of the layer (Col. 7, lines 37-52), thus the amounts are recognized as result effective variables (i.e. a variable that achieves a recognized result) and changing the amounts is optimization involving only routine skill in the art. 
It has been held that when the general conditions are disclosed in the art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP §2144.05(II)). 
Absent any showing of critical or unexpected results, such limitations appear to be routine optimization within the skill of the ordinary artisan before the effective filing date of the invention are therefore prima facie obvious.
Kim et al. as modified by Matsumoto et al. does not explicitly teach the acryl-based copolymer comprising a unit derived from Chemical Formula 1, Chemical Formula 2, Chemical Formula 5 or Chemical Formula 6, 
However, Park et al. (US 2016/0149189) teaches a coating layer on one side of the substrate of a separator for a rechargeable lithium battery (Abstract) including + is an alkali metal and R2 is a methyl group) (Para. [0034]).
The combination of (meth)acrylate salt in the coating layer (i.e. heat resistance layer) as taught by Park et al., with modified Kim et al. would yield the predictable result of an acryl-based copolymer in a separator in a lithium secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine (meth)acrylate salt in the coating layer (i.e. heat resistance layer) as taught by Park et al., with the coating layer of modified Kim et al., as the combination would yield the predictable result of an acryl-based copolymer in a separator in a lithium secondary battery. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). Also, the (meth)acrylate salt would increase a contact point with an inorganic particle, wherein cohesion of the inorganic particle may be improved and dispersion of the inorganic particle may be increased, preventing shrinkage at high temperatures, and decreases moisture in the layer (Para. [0033]). The acryl-based copolymer units of Park et al., methacrylate, are similar to that that of Kim et al., methacrylate salt, (wherein only the positive ion is different), where similar properties would be expected and thus would be obvious. In the case where there is close structural similarity between chemical compounds, there is an expectation that compounds will have similar properties and “a prima facie case of obvious may be 
Kim et al. as modified by Matsumoto et al. and Park et al. does not explicitly teach the acryl-based copolymer comprising a unit derived from Chemical Formula 5 or Chemical Formula 6.
However, Ohkubo et al. teaches a binder composition for formation of a functional layer on a separator substrate (i.e. heat resistance layer of a separator) (Para. [0024] and [0066]) for a secondary battery (Abstract), comprising a sulfonate group-containing monomer such as 2-acrylamido-2-methlypropane sulfonic acid and salts thereof such as lithium or sodium salts (i.e. Chemical formula 6, where d =1, L6= C1 alkylene, c = 1, and L5 = -C(=O)NH-, R6 is a hydrogen atom, and M' is Li or Na) (Para. [0031]).
The combination of a salt of 2-acrylamido-2-methylpropane sulfonic acid  as taught by Ohkubo et al., with the coating layer of Kim et al. would yield the predictable result of a sulfonate group-containing monomer in a heat resistance layer for a separator for a secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to combine a salt of 2-acrylamido-2-methylpropane sulfonic acid  as taught by Ohkubo et al., with the coating layer of Kim et al., as the combination would yield the predictable result of a salt of 2-acrylamido-2-methylpropane sulfonic acid  as taught by Ohkubo et al., with the coating layer of Kim et al..  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.). 
Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. does not teach Chemical Formulae 1 or 5 (i.e. an amount of zero). Therefore the ratio of a sum of units represented by Chemical Formulae 2 and 6 with respect of a sum of units represented by Chemical Formula 1, 2, 5 and 6 would be 1.0 (as the claim language does not require chemical formula 1 or 5) and thus, modified Kim et al. reads on the ratio of the instant claim.
9.	Regarding Claim 4, Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches the acryl-based copolymer where a monomer unit is derived from (meth)acrylonitrile (Col. 3, line 30) (i.e. cyano group-containing unit) (i.e. Chemical Formula 4, where R4 is a hydrogen atom, x = 0 [thus L1 is not present], y = 1 and L2 =  a C1 alkylene group). 

Kim et al. further teaches the porous coating layer (i.e. heat resistance layer) comprising cyanoethyl polyvinylalcohol (Col 4. Lines 5-6) (i.e. the polyvinyl alcohol-based polymer comprises modified polyvinyl alcohol).
11.	Regarding Claim 7, Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Modified Kim et al. does not teach a sheet-shaped inorganic particle where the average thickness is about 10 nanometers to about 500 nanometers.
However, Matsumoto et al. does teach the sheet-shaped inorganic particle as explained in Claim 1 above, wherein the ratio of the maximum length to the thickness of the plate-like particle is preferably 10 or more or 50 or less (Para. [0050]), therefore the ratio of maximum length to the thickness of the plate-like particle is 10:1-50:1, and the longer side and the shorter side of the particle may be the same (Para. [0050], lines 9-10). Therefore if particle diameter is 5 micrometers (the particle size is about 0.01 micrometers to about 15 micrometers) (Para. [0052]), maximum length is also 5 micrometers. With a ratio of 10:1, the thickness would be 0.5 micrometers or 500 nanometers, and if the maximum length were 0.1 micrometers, the thickness would be 10 nanometers. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 
The substitution of the inorganic particles as taught by Matsumoto et al., for the inorganic particles of modified Kim et al. would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the inorganic particles as taught by Matsumoto et al., for the inorganic particles of modified Kim et al., as the substitution would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Additionally, Kim et al. teaches a spherical shape for the inorganic particles (See Kim et al. Fig. 1). Matsumoto et al. teaches the plate-like shape of the fine organic particles is preferable as it can have the effect of preventing lithium dendrites from passing through the heat-resistant porous film (Para. [0049]), which can suppress the occurrence of shorting, which increases the safety characteristics of the battery. Matsumoto et al. further teaches plate-like particles having an aspect ratio of the ratio of the maximum length to the thickness of the plate-like particle, as described above, allows the effect of preventing shorting to be produced more effectively (Para. [0050]), therefore it is preferable to use the Matsumoto et al. teaching of the plate-like shaped inorganic particles.

Kim et al. does not teach a sheet-shaped inorganic particle wherein a specific surface area is about 1 m2/g to about 50 m2/g.
However, Matsumoto et al. does teach the fine particles (i.e. sheet-shaped inorganic particle) having a specific surface area of 30 m2/g or less and 1 m2/g or more (Para. [0054]).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.  See MPEP §2144.05(I). 
The substitution of the inorganic particles as taught by Matsumoto et al., for the inorganic particles of modified Kim et al. would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to substitute the inorganic particles as taught by Matsumoto et al., for the inorganic particles of modified Kim et al., as the substitution would achieve the predictable result of providing heat-resistance to the porous coating layer in a separator for a secondary battery. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). Additionally, Kim et al. teaches a spherical shape for 2/g, the organic binder for favorably binding the fine particles together and binding the fine particles and a base material or an electrode together tends to be required more which may cause a battery, when being formed, to have poor output characteristics (Para. [0054]), therefore it is preferable to use the Matsumoto et al. teaching of the plate-like shaped inorganic particles.
13.	Regarding Claim 9, Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches the separator wherein a content of the binder polymer is 2 to 30 parts by weight based on 100 parts by weight of the inorganic particles (Claim 14) (i.e. the weight percent of the binder polymer is about 2 wt% to about 23 wt%, as 2/102 is about 2 wt% and 30/130 is about 27 wt%). Then, a content of the isocyanate-based crosslinking agent may be 0.1 to 10 parts by weight based on 100 parts by weight of the acryl-based copolymer (Col. 3, lines 6-8), therefore the acryl-based copolymer wt% of the total binder polymer is about 91 wt% to about 99.9 wt% (100 parts acryl / 110 parts total binder polymer is about 91 wt% and 100 parts acryl / 100.1 parts total binder polymer is about 99.9 wt%). Therefore the wt% of the acryl-based wt% of the total weight of the porous coating layer (i.e. heat-resistance layer) will be about 2 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.  See MPEP §2144.05(I). 
14.	Regarding Claim 10, Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. teaches all of the elements of the current invention in claim 1 as explained above.
	Kim et al. does teach the porous coating layer of the separator wherein the binder polymer includes cyanoethyl polyvinylalcohol (Col. 4, lines 5-6) (i.e. the heat resistance layer comprises a polyvinyl alcohol-based polymer).
Kim et al. does not teach the amount of polyvinyl alcohol-based polymer added. However the Office sets forth that the discovery of the optimum or workable range by routine experimentation is obvious. See MPEP 2144.05(II)(A).
15.	Regarding Claim 11, Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches the separator wherein a content of the binder polymer is 2 to 30 parts by weight based on 100 parts by weight of the inorganic particles (Claim 14); thus, if the binder polymer is 2 parts by weight and the inorganic particles are 100 parts by weight, the inorganic particles would be about 98 wt% (100/102).  If the binder 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP §2144.05(I). 
16.	Regarding Claim 12, Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches a porous coating layer with a thickness that is 0.5 to 10 micrometers (Col. 4, line 36-37).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”. See MPEP §2144.05(I). 
17.	Regarding Claim 13, Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. teaches all of the elements of the current invention in claim 1 as explained above.
Kim et al. further teaches a lithium secondary battery (i.e. rechargeable lithium battery) (Col. 17 lines 55) comprising an anode and a cathode (a positive electrode and a negative electrode) (Col. 17 lines 55-60) and a separator for the lithium secondary . 
Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive. 
Applicant argues none of the cited references teach a ratio sum of units represented by Chemical Formula 2 and 6 with respect to a sum of units represented by Chemical Formulae 1, 2, 5 and 6 in the acryl-based copolymer is about 0.5 to 1.0. 
Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. does not teach Chemical Formulae 1 or 5 (i.e. an amount of zero), the ratio of a sum of units represented by Chemical Formulae 2 and 6 (which have been rendered obvious above in section “8.”) with respect of a sum of units represented by Chemical Formula 1, 2, 5 and 6 would be 1.0 as the claim language does not require Chemical Formula 1 or 5 and thus, Kim et al. as modified by Matsumoto et al., Park et al. and Ohkubo et al. reads on the ratio of the instant claim. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim and all dependent claims therefrom, as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292.  The examiner can normally be reached on Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C./Examiner, Art Unit 1729                                                                                                                                                                                                        
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729